internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-105543-06 number release date index uil no case-mis no --------------------- -------------------- ---------------------------------- ------------------------------ ------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ----------------------------- --------------------------------------- ------------------------ --------------------------------------------- ---------------- --------------- -------- ------------------ legend legend taxpayer country a country b management desk city a city b year year year date a date b date c date d ------------------------------------ ---------- ------------------------------- ----------------------------------------------------- ------- ------------- -------------------------- -------------------------- -------------------------- ---------------------- ------------------------- -------------------------- -------------------------- tam-105543-06 --------------------- amount a --------------------- amount b --------------------- amount c --------------------- amount d --------------------- amount e --------------------- amount f --------------------- amount g amount h --------------------- rate a ---------- percent a ------ issue s whether taxpayer’s interest in partnership which itself is not engaged in trade_or_business_within_the_united_states is effectively connected under sec_864 and the regulations with taxpayer’s banking_financing_or_similar_business within the united_states for the taxable years year year and year and whether taxpayer’s distributive_share of income gains and losses from securities held by partnership are eligible for allocation under the percent rule formula under sec_1_864-4 conclusion s general principles of application to determining eci from partnership subchapter_k of the code is a blend of aggregate and entity treatment for partners and partnerships and for purposes of applying provisions of the code not included in subchapter_k a partnership may be treated as an aggregate of its partners or as an entity distinct from its partners depending on the purpose and scope of such provisions rev-rul 1991_1_cb_107 taxpayer’s interest in partnership is evaluated in accordance with the purpose and scope of sec_864 and the regulations thereunder the scope of income that may be treated as eci is determined in accordance with an entity_theory so that taxpayer’s eci from partnership will not exceed its distributive_share the eci or non-eci treatment of taxpayer’s distributive_share of income from an investment_partnership that itself is not engaged in trade_or_business is evaluated on an aggregate approach taxpayer’s interest in partnership is not tested as a separate entity-level asset under any of the asset use business activities or material_participation tests in sec_1 c the aggregate approach for determining eci of taxpayer’s distributive_share applies the appropriate test under sec_1_864-4 directly to the partnership assets this approach achieves the purpose of the sec_1_864-4 regulations by applying the same eci characterization rule taxpayer would tam-105543-06 have applied to each particular type of income had all of the assets been acquired and held directly in the same capacity that they were acquired and held by partnership application of the aggregate approach to partnerships not engaged in trade_or_business taxpayer is engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states under sec_1_864-4 accordingly the eci treatment of income gain and loss from securities as defined in sec_1_864-4 acquired for investment is determined by reference to whether the securities are attributable to the u s office where taxpayer’s banking_financing_or_similar_business is carried on sec_1 c ii when a taxpayer is engaged in a banking_financing_or_similar_business within the united_states in lieu of the asset_use_test in sec_1 c and the business_activities_test in sec_1_864-4 sec_1_864-4 provides a material_participation test for attributing securities to a u s office for purposes of determining eci treatment of investment securities the material_participation test determines attribution to a u s office without regard to whether the securities are booked or held for use in the conduct of the trade_or_business_within_the_united_states and without regard to whether the income from the securities is collected or used in the further conduct of the trade_or_business sec_1_864-4 for these reasons taxpayer’s interest in partnership is not evaluated under the asset_use_test of sec_1 c or the business_activities_test of sec_1_864-4 to determine whether its distributive_share of securities income may be eci at the partner level application of aggregate_theory to taxpayer’s interest in partnership because taxpayer is engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states and partnership’s assets for taxable years year year and year consist entirely of securities as defined under sec_1_864-4 all assets held by partnership are evaluated for their eci treatment in accordance with the banking_financing_or_similar_business rules the securities initially sold to partnership were originally acquired through the material_participation of the u s office and all of partnership’s activities and asset acquisitions were conducted through the continued material_participation of taxpayer’s u s office all of partnership’s securities including some new securities acquired on the open secondary market instead of from taxpayer would have been attributable to taxpayer’s u s office under the material_participation test applied at the time they were acquired by partnership had the securities been acquired directly by taxpayer at that time application of the aggregate approach to the rule under sec_1 c ii and to taxpayer’s distributive_share of partnership all of partnership’s securities were acquired and held by partnership for tam-105543-06 investment as a result taxpayer’s distributive_share of the income gains and losses from securities held by partnership that are described in sec_1 c ii b is allocable under the rule allocation formula notwithstanding that prior to acquisition by partnership the majority of the securities were held for trading by taxpayer for its own account and treated as wholly eci under the rule override provision in sec_1_864-4 sec_1_864-4 principles do not prohibit an asset originally held for a trading use from being converted to an investment status during its holding_period such conversion may be effected under the facts and circumstances for sec_864 purposes without regard to whether such conversion is prohibited for other purposes of the code such as under sec_475 taxpayer adequately demonstrated that such conversion to investment status was effected by partnership’s acquisition and use of the securities in accordance with partnership’s charter and offering memorandum notwithstanding partnership’s investment use of all of the securities in its portfolio treasury securities held by partnership are described in sec_1 c ii b rather than paragraph b and are not eligilble for the rule allocation since taxpayer’s distributive_share of treasury securities income is attributable to taxpayer’s u s office of its banking_financing_or_similar_business under the material_participation test such treasury income is therefore treated as wholly eci treatment of partnership assets in the rule formula to determine taxpayer’s overall eci percentage under the rule formula taxpayer’s distributive_share of partnership assets and taxpayer’s directly held assets of its u s office must be combined in the denominator of the fraction in the formula similarly in determining taxpayer’s numerator in the formula taxpayer’s distributive_share percentage of partnership’s total securities described in sec_1_864-4 must also be included in both the total b securities numerator and combined with other b securities if any that taxpayer may have had attributable to its u s office no amount of taxpayer’s outside_basis of its interest in partnership is includible in either the numerator or the denominator of fraction in the rule formula facts taxpayer is a corporation resident in country a that conducts retail banking activities in country a and corporate and private banking as well as other financial services in country a and throughout the world taxpayer has many subsidiaries and branches throughout the world including in the united_states where it is engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states as defined in sec_1_864-4 taxpayer is also a dealer_in_securities for purposes of both sec_864 and sec_475 tam-105543-06 funding of taxpayer’s worldwide operations is overseen by its management desk located at its head office in city a the responsibility for managing the day-to-day funding of the bank’s u s branch operations is delegated to the management desk located in the city b branch under the direction of the country a treasurer among the activities conducted in the united_states for tax years year year and year was a securities arbitrage activity this activity consisted of the ownership and management of five types of securities portfolios remics us government obligations equity derivatives us equity baskets and interest rate swaps a senior vice president employed by the city b branch managed the bank’s securities arbitrage desk and its management desk in the united_states the income gains and losses at issue in this memorandum primarily are with respect to the debt securities as defined in sec_1_864-4 originally held in securities arbitrage accounts located in taxpayer’s branch offices in the united_states in city a and in country b and which were sold to partnership during date a prior to their sale to partnership all of these securities were held in accounts designated by taxpayer as utilized for trading for their own account trading accounts and were marked to market on taxpayer’s books_and_records in accordance with country a generally_accepted_accounting_principles as well as for u s tax purposes partnership also acquired some additional securities on the secondary market to replace securities at maturity that were originally acquired from taxpayer taxpayer and exam agree that all of the debt securities originally acquired from taxpayer were attributable to taxpayer’s u s office located in city a within the meaning of sec_1 c iii and that all of the securities in the trading accounts were subject_to mark to market treatment under sec_475 formation of partnership by taxpayer and unrelated third parties in order to increase taxpayer’s tier bank regulatory capital under the bank regulatory rules applicable to taxpayer in country a taxpayer and unrelated third-parties formed partnership in the united_states for the stated limited purpose of acquiring and holding identified eligible securities from the pool of securities held by taxpayer in its trading accounts on its city a and country b books partnership is a llc formed under the laws of state a that is treated as a partnership for u s tax purposes and a corporation for country a tax and bank regulatory purposes the debt securities identified as eligible securities to be held by partnership were disposed of by taxpayer from its trading accounts in the following manner during date a the bank transferred approximately amount a in cash to partnership a newly formed state a company which is treated as a partnership for u s tax purposes through an initial offering additional interests in partnership were issued to unrelated third parties of taxpayer for an additional_amount b the unrelated third-party investors in partnership received series a preferred securities while taxpayer received common securities in partnership tam-105543-06 partnership used the amount a and amount b cash contributions to purchase approximately amount c worth of the trading securities held by taxpayer on its city a and country b branch books taxpayer marked to market all of the securities sold to partnership incident to the sale and recorded the gains and losses on its city a and country b branch books_and_records partnership’s by-laws state that the sole purposes of the partnership are to issue preferred securities and common securities and to use substantially_all of the proceeds thereof to purchase and hold eligible securities taxpayer in its protest to appeals described partnership’s activities as follows partnership does not act as a broker-dealer or market maker in eligible securities_partnership purchased additional eligible securities only to replace matured assets in the portfolio and only in the secondary market using taxpayer’s u s branch as an agent for the purchases partnership engages only in specified hedging_transactions other than holding the purchased securities for investment_partnership is prohibited from borrowing and from engaging in repurchase or reverse-repurchase transactions partnership is not permitted to originate loans purchase revolving credit agreements or participate in transactions where the partnership commits in advance to extend credit to a borrower partnership cannot receive origination fees or other fees typically earned by an entity engaged in a banking or financing business and partnership is not licensed as a bank mortgage broker insurance_company broker dealer or finance company the offering memorandum for partnership sets forth a stated strategy to buy and hold liquid income producing securities it states that partnership does not intend to invest in securities of other issuers for the purposes of exercising control_over such users i ii underwrite securities of other issuers iii actively trade in investments iv offer securities in exchange for property or v make loans to third parties tam-105543-06 purpose for formation and transfer of securities to partnership the country a bank regulatory authority requires its resident banks to maintain minimum levels of bank regulatory capital in accordance with country a’s implementation of its commitments under the basle accords as amended under country a’s bank regulatory requirements certain preferred equity securities held by unrelated third parties may qualify as tier i capital for country a bank regulatory purposes taxpayer indicated that treating preferred equity securities held by unrelated third parties in a partnership for u s tax purposes would provide taxpayer with a cost effective means of obtaining regulatory capital the eligible securities identified for this purpose were those that would generate net_income for distribution to holders of the preferred and common shares in partnership taxpayer and exam agree that partnership at all times was engaged in an investment management activity and at no time was partnership engaged_in_a_trade_or_business_within_the_united_states partnership’s offering memorandum includes the following statement taxpayer intends to treat the series a preferred securities as tier capital of taxpayer under relevant country a regulatory capital guidelines it is also expected that the issuance of the series a preferred securities will reduce taxpayer’s foreign exchange exposure with respect to its tier risk-based capital ratio partnership’s offering memorandum also provides that the series a preferred securities held by the unrelated third party investors would have dividend and other distribution priority over the common securities issued to and held by taxpayer the coupon rate on the series a preferred shares was a fixed rate a for years prior to date b after the transfer of the trading securities to partnership none of the shareholders in partnership had a specific interest in the securities held by partnership taxpayer agreed to maintain its interest in partnership for as long as any series a preferred securities remained outstanding the proceeds received by partnership from the issuance of the preferred securities were included in taxpayer’s worldwide financial statements as stockholders equity - minority interests after the acquisition of the securities from taxpayer partnership’s initial portfolio totaled amount d in unpaid debt principal and amount e of estimated market_value the initial portfolio consisted of floating rate remics fixed rate remics adjustable rate mortgages hybrid adjustable rate mortgages and treasury securities all but a de_minimis amount f of the total amount d initial portfolio had a current coupon rate below the rate a series a preferred shares the average current coupon rate of partnership’s initial portfolio was rate b which was less than rate a guaranteed return to the series a preferred shareholders tam-105543-06 taxpayer’s activities with respect to and on behalf of partnership taxpayer’s city a branch office exercised significant management activities over partnership generally and over the eligible securities portfolio both incident to and after its sale to partnership taxpayer and partnership entered into a services agreement under which taxpayer’s u s branch office maintained partnership’s securities portfolio corporate records financial statements and provided accounting legal tax and other support services for an annual fee of amount f which was observed for year and year the annual fee was increased to amount g in year except for one independent director all officers and directors of partnership were officers and employees of taxpayer for year year and year partnership paid the one independent director fees for services of amount h per year plus reimbursement of expenses for attendance at director’s meetings but did not pay compensation to officers and directors that were employees of taxpayer taxpayer represents that all cash distributed by partnership to taxpayer as a result of the interest_income earned from the partnership investments was retained or reinvested by taxpayer’s u s branch office and all such interest_income generated by partnership with respect to taxpayer’s distributive_share is reflected on taxpayer’s u s branch office books_and_records for both book and u s tax purposes after the acquisition of the eligible securities from taxpayer partnership accounted for the securities on the accrual basis of tax_accounting accordingly after taxpayer recognized gain on the transfer of securities to partnership it subsequently ceased to take into account the mark to market values of the securities as of the subsequent taxable_year ends with respect to its distributive_share of income from the same or replacement securities held by partnership taxpayer recognized it’s distributive_share of income in accordance with taxpayer’s method_of_accounting as an investor in the securities taxpayer’s tax treatment of partnership income taxpayer claimed for the tax years year year and year that its investment in the common shares of partnership was a partnership_interest that constitutes property held in connection with taxpayer’s trade_or_business_within_the_united_states under the asset_use_test in sec_864 and sec_1_864-4 alternatively taxpayer claims that its distributive_share of its investment in partnership is eci under the business_activities_test in sec_864 and sec_1 c however in determining the effectively connected amount of its distributive_share of partnership income taxpayer argues that the banking_financing_or_similar_business rules including the formula allocation rules of sec_1_864-4 the rule apply in addition to the asset use and business activities tests and overrides the eci results of those provisions under the banking_financing_or_similar_business rules tam-105543-06 taxpayer treated its distributive_share of income as attributable to taxpayer’s u s office under the same rule that would have applied to the securities held by partnership if such securities were held directly by bank this treatment was applied notwithstanding that taxpayer used an entity_theory to first treat its interest in partnership as an eci asset under rules that don’t apply to investment securities under the banking_financing_or_similar_business rules accordingly taxpayer has applied the eci rules to its distributive_share on both an entity basis and then supplementally under an aggregate approach once eci treatment is first established with respect to taxpayer’s interest in partnership in applying the rules of sec_1_864-4 to its distributive_share taxpayer did not include its ratable portion of the book_value of partnership’s eligible securities in the rule allocation formula instead taxpayer estimated that its outside_basis in partnership was approximately the same as its inside_basis of its distributive_share of securities and it included its outside_basis in the portion of the allocation formula that requires eligible_debt securities under sec_1_864-4 however taxpayer stipulates that its rule allocation computation should be adjusted to the extent that partnership held securities that would not have been eligible for allocation under sec_1_864-4 eg the treasury securities that constituted approximately percent a of the initial portfolio acquired by partnership would not be eligible for allocation under the rule formula and would give rise to an adjustment to the amount taxpayer included in the allocation for taxpayer’s years year and year taxpayer’s total volume of securities eligible for allocation under the rule formula including the amount of its outside_basis in partnership that it treated as a surrogate for its share of partnership’s securities exceeded of its total assets of its u s office accordingly the rule formula resulted in an allocation of income gains and losses from both its directly held allocable securities as well as from its distributive_share of securities income from partnership for year taxpayer’s computation of the volume of securities eligible for allocation under the rule again including its outside_basis in partnership in the formula were less than 10-percent of all of taxpayer’s total assets of its u s office and therefore no allocation was made between effectively and noneffectively connected income for that year for interest_expense allocation purposes under sec_1_882-5 taxpayer has treated its investment in partnership as a u s asset prior to application of the rule allocation formula taxpayer did not make an election under sec_1_884-1 to use either the income or asset method to allocate and apportion the outside_basis of its interest in partnership between effectively and noneffectively connected characterization and stated that it believed the result would be the same under either method exam does not agree that the outside_basis of taxpayer’s partnership_interest is effectively connected with taxpayer’s trade_or_business_within_the_united_states under sec_864 and in any event does not agree that taxpayer’s distributive_share of tam-105543-06 income gains and losses from partnership are eligible for allocation under the rule_of sec_1_864-4 even if its distributive_share of partnership income is treated as effectively connected under the asset_use_test of sec_864 and sec_1 c or the business_activities_test in sec_864 and sec_1_864-4 accordingly exam has treated all distributive_share of income gains and losses from partnership as noneffectively connected with taxpayer’s trade_or_business_within_the_united_states for tax years year year and year and has excluded all of taxpayer’s outside_basis in partnership from inclusion in taxpayer’s u_s_assets for interest_expense allocation purposes under sec_1_882-5 and sec_1_884-1 consequently exam did not make an asset or income_method election for taxpayer with respect to its outside_basis in partnership under sec_1_884-1 law and analysis this memorandum addresses the relevant applications of both entity and aggregate theories of partnership_taxation to determine the eci treatment of a distributive_share of income from a partnership that is not itself engaged in trade_or_business_within_the_united_states to a foreign_partner that is directly engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states taxpayer and exam agree that partnership was engaged solely in an investing activity that did not constitute a trade_or_business at issue is under what applicable test s in sec_864 and the regulations thereunder may taxpayer’s distributive_share of partnership’s investment_income be effectively connected to taxpayer’s banking_financing_or_similar_business within the united_states and whether the conditions of such test s are met for the taxable years year year and year investing for a taxpayer’s own account does not constitute a trade_or_business_within_the_united_states 312_us_212 managerial attention to investments including maintaining records and collecting the income is encompassed by the term investing and such activities do not convert investment ownership to a trade_or_business regardless of the volume of this type of activity id pincite a trade_or_business_within_the_united_states does not result solely from investing activities even if such investment activities are conducted within the united_states through the exercise of sole discretion by an agent liang v commissioner 23_tc_1040 a partnership does not cause a foreign_partner to be treated as engaged in trade_or_business_within_the_united_states as a result of the partnership’s activities unless the partnership activities constitute a trade_or_business sec_875 provides for purposes of this subtitle- a nonresident_alien_individual or foreign_corporation shall be considered as being engaged_in_a_trade_or_business_within_the_united_states if the partnership of which such individual or corporation is a member is so engaged tam-105543-06 however the income from an investment_partnership that is not itself engaged in trade_or_business_within_the_united_states may still be taxable in a trade_or_business_within_the_united_states under sec_882 if such income is effectively connected with a trade_or_business of one or more of its partners under the conditions of sec_864 under sec_864 eci treatment is authorized for u s source investment_income of a type described in sec_871 sec_871 sec_881 sec_881 or from the sale_or_exchange of capital assets if either the income gain_or_loss is derived from assets used or held for use in the conduct_of_a_trade_or_business within the united_states asset_use_test or the activities of a trade_or_business_within_the_united_states were a material factor in the realization of the income gain_or_loss business_activities_test the asset_use_test is further described in sec_1_864-4 and the business_activities_test in sec_1_864-4 a third test is provided by regulations to determine the eci treatment of income gains and losses from certain stocks and securities earned in connection with the active_conduct_of_a_banking_financing_or_similar_business sec_1_864-4 in determining whether an aggregate or an entity_theory should apply in characterizing a distributive_share of income from a partnership as eci or non-eci revrul_91_32 1991_1_cb_107 provides in relevant part subchapter_k of the code is a blend of aggregate and entity treatment for partners and partnerships compare sec_751 of the code with sec_741 for purposes of applying provisions of the code not included in subchapter_k a partnership may be treated as an aggregate of its partners or as an entity distinct from its partners depending on the purpose and scope of such provisions revrul_91_32 addresses the eci treatment of a disposition of a partnership_interest in accordance with the purpose and scope of sec_864 however the ruling addresses the partner’s eci treatment only where the partnership caused the foreign taxpayer to be engaged in trade_or_business_within_the_united_states under sec_875 the ruling provides that gain_or_loss is eci by reference to whether property dispositions would be eci if sold by the partnership ie to the extent such gain_or_loss is attributable to eci united_states source property of the partnership the ruling observes the entity characteristics of the partnership and property that it holds in determining the eci nature of the outside_gain from the disposition of the partnership_interest however revrul_91_32 does not address how to determine the eci or non- eci character of the distributive_share of income at the partner level when the partnership is not itself engaged in trade_or_business_within_the_united_states even though partnership provides no effectively_connected_income to taxpayer through a trade_or_business under sec_875 the eci or non-eci characterization of taxpayer’s distributive_share solely at taxpayer’s level as a partner must still be resolved in accordance with the purpose and scope of sec_864 and the regulations thereunder accordingly the principles of sec_864 must be adapted to a factual situation not present in revrul_91_32 the relevant inquiry is to determine the purpose and scope of sec_864 as applied to interest_income from securities of tam-105543-06 a taxpayer engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states entity approach for recognition of taxpayer’s distributive_share and management fees exam agrees that taxpayer’s formation of partnership and acquisition of securities for investment had a valid business_purpose of efficiently raising bank regulatory tier i capital for taxpayer under its home_country regulatory rules taxpayer and exam also agree that the securities purchased by partnership from taxpayer during date a were acquired for their fair_market_value and that all gains were taken into account by taxpayer’s trade_or_business_within_the_united_states incident to the sales disposition taxpayer and exam also stipulate that the stated purposes of partnership to acquire and maintain securities investments were observed at all times during tax years year year and year taxpayer’s management of partnership was compensated through service fees recognized by taxpayer as effectively connected fee income in its banking_financing_or_similar_business while taxpayer continued to exercise operating control_over all of the securities it originally owned and managed directly in its u s office taxpayer’s economic ownership of the income from the assets was reduced to the residual amount of income earned by partnership after the series a preferred shareholders were paid their rate a amount accordingly after partnership acquired the securities taxpayer may no longer treat the securities as wholly owned and wholly attributable to its u s office the entity approach is necessary to give effect to taxpayer’s distributive_share of income and to taxpayer’s fees for its management services to partnership which were taken into account in determining partnership’s income while the entity approach provides recognition of the management fees for services performed by taxpayer the exercise of certain of those services through taxpayer’s u s office such as the acquisition of securities for partnership is relevant for determining taxpayer’s eci treatment of its distributive_share of income under the aggregate approach discussed below the entity approach is also necessary to establish taxpayer’s outside_basis in partnership for purposes of taxpayer’s interest_expense allocation to its total effectively_connected_income under sec_1_882-5 and for its computation of its branch_profits_tax under sec_1_884-1 however the entity approach is limited to determining only the amount of taxpayer’s distributive_share and its outside_basis in partnership that is subject_to apportionment between eci and non-eci the apportionment of taxpayer’s distributive_share of income and its outside_basis between eci and non-eci is separately evaluated in accordance with the purpose and scope of sec_864 to which the aggregate approach is applicable aggregate approach to determining eci under the banking_financing_or_similar_business rule - sec_1_864-4 tam-105543-06 taxpayer is engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states under sec_1_864-4 as a result the manner in which taxpayer determines the eci treatment of investment securities is determined under a defined material_participation test and a special_allocation rule rule in sec_1 c ii both of which take precedence over the asset_use_test in sec_1 c and the business_activities_test in sec_1_864-4 the rule provides that u s source income gain_or_loss from securities that are capital assets and that are attributable to a u s office where the active_conduct_of_a_banking_financing_or_similar_business is carried on is also generally treated as effectively_connected_income if the security is acquired in the manner or for the purposes provided in sec_1 c ii a - or the security is of a type described in sec_1_864-4 attribution to a u s office is determined by whether the u s office materially participates in negotiating soliciting or performing other material activities necessary to the acquisition of the stock or security sec_1_864-4 the u s office need not be the only location that materially participates in the acquisition of the security and attribution does not require that a security be booked in the u s office or even held for use in connection with the taxpayer’s banking_financing_or_similar_business within the united_states sec_1_864-4 see revrul_86_154 1986_2_cb_103 however sec_1_864-4 also provides that the income gains and losses from securities described in sec_1_864-4 that are attributable to the u s office may be subject_to allocation between eci and non-eci if the securities exceed 10-percent of the total value of the securities held by such u s office accordingly in lieu of the asset use and business activities tests sec_1_864-4 applies an overriding third test but only to determine the eci treatment of stocks and securities attributable to the u s office where the foreign taxpayer carries on a banking_financing_or_similar_business the banking_financing_or_similar_business provisions of sec_1_864-4 apply only to stocks acquired in the manner set forth in sec_1_864-4 or to securities as defined in sec_1_864-4 the material_participation test applies to the eci determination of all investment securities acquired by a foreign person’s u s office of a banking_financing_or_similar_business whether they are banking-related assets of the type described in sec_1_864-4 - and b - or whether they are treated as non-banking related securities under sec_1_864-4 and are allocable under the rule further the material_participation test applies separately to each security to determine the attribution of each to the u s office taxpayer’s interest in partnership is not a security as defined in sec_1_864-4 to which the material_participation test may apply however for the tax years year year and year all of taxpayer’s distributive_share from partnership was income gains and losses with respect to investment securities that are subject only to the material_participation test and eci rules of sec_1_864-4 and are expressly not subject_to the asset use and busine sec_1 sec_1_864-4 - also applies to determine whether stocks may be eci to a banking_financing_or_similar_business within the united_states partnership held no stocks for any of the tax years at issue tam-105543-06 activities tests in the hands of a banking_financing_or_similar_business within the united_states if the entity_theory were applied to the determination of eci and subjected to the asset use and business activities tests as a first step as taxpayer and exam propose then the purposes of the banking_financing_or_similar_business rules with respect to the treatment of investment securities income might be avoided accordingly securities income to which a u s office materially participates could be converted to non-eci as a result of the asset use or business activities rules that would not otherwise apply to the same securities if they were acquired directly by taxpayer similarly securities income to which a u s office does not materially participate could be converted to eci as a result of the asset use or business activities rules applied to the partnership_interest the aggregate approach also preserves the purposes of the sec_1_864-4 rules with respect to stocks or other investments in which a u s office of the banking_financing_or_similar_business does not materially participate for instance if partnership acquired and held any stocks for investment the distributive_share of dividends and gains or losses from the disposition of stocks by partnership would be non-eci under the asset_use_test rule in sec_1_864-4 unless it could be shown that the stocks were acquired for the more limited purposes to which the material_participation test applies to stock in the banking_financing_or_similar_business rules under sec_1 c ii a - in this regard a taxpayer’s distributive_share of dividend income that could not be eci under the asset_use_test if stocks were held directly by taxpayer cannot be converted to eci by treating the partnership_interest as an independent asset held in connection with taxpayer’s trade_or_business further if partnership were to increase its securities investment holdings through additional tiered investments in other investment partnerships whose activities did not constitute a trade_or_business_within_the_united_states and such investment activities of the lower-tier partnerships were also not conducted by taxpayer through its u s office where its banking_financing_or_similar_business is carried on under the aggregate approach taxpayer’s distributive_share of income gain_or_loss with respect to securities held by such tiered partnerships would be non-eci under the material_participation test taxpayer sold the securities to partnership during date a and performed all of the material_participation functions through its u s office in causing partnership to be formed and to purchase such securities in addition taxpayer also managed partnership on a day to day basis and materially participated through its u s office in acquiring new securities for partnership as older ones matured taxpayer and exam agree that all of partnership’s securities including the new securities acquired as replacement securities would have been attributable to taxpayer’s u s office had they been acquired directly by taxpayer during date a and subsequently instead of by partnership for these reasons the eci treatment of taxpayer’s distributive_share is evaluated on an aggregate basis consistent with the purposes of attributing securities income to a u s tam-105543-06 office of a banking_financing_or_similar_business within the united_states taxpayer’s interest in partnership is not tested on an entity basis under any of the asset use business activities or material_participation tests under the aggregate approach the material_participation test of sec_1_864-4 and the eci rule in sec_1_864-4 is applied to each security held by partnership to determine whether taxpayer’s distributive_share of income from each is attributable to taxpayer’s u s office and whether such attributable income is treated as eci under the banking_financing_or_similar_business rules taxpayer and exam agree that approximately percent a of partnership’s total securities portfolio were treasury securities described in sec_1 c ii b since the treasury securities are attributable to taxpayer’s u s office under the aggregate approach all of taxpayer’s distributive_share of income gains and losses from the treasury securities is treated as eci under sec_1_864-4 application of aggregate approach to the rule under sec_1_864-4 taxpayer’s distributive_share of non-treasury securities income from partnership is income eligible for allocation under the rule in sec_1_864-4 and is not subject_to the override provision applicable to securities held for trading in paragraph vi taxpayer and exam agree that other than the treasury securities all of the remaining assets in partnership’s portfolio for the tax years year year and year are securities described in sec_1_864-4 it is also agreed that once the securities were acquired by partnership they were held at all times for investment prior to their acquisition by partnership the securities acquired from taxpayer were held in taxpayer’s trading accounts and treated by exam as wholly eci under the rule override provision in sec_1_864-4 however once acquired by partnership the securities were converted to an investment status including with respect to the eci treatment of taxpayer’s distributive_share nothing in sec_1_864-4 or vi prohibits a security that is held for trading from being converted to an investment use during its holding_period regardless of whether such conversion to investment status is prohibited for other purposes of the code such as for timing of recognition of income purposes under sec_475 under the aggregate approach to evaluating the eci character to a banking_financing_or_similar_business of taxpayer’s distributive_share of securities income the acquisition and use of the securities by partnership from taxpayer is viewed the same as if taxpayer remained the direct holder of the securities and sought to convert their use from trading status which is treated as wholly eci under sec_1_864-4 to investment status which is eligible for the rule allocation without the override provision of paragraph vi however the investment or trading status of the securities is evaluated by reference to their use at the partnership level and not by reference to whether taxpayer’s interest in partnership is held in an investment or trading capacity while factual proof of conversion from an original trading use to investment status may be difficult to substantiate absent clear_and_convincing evidence such proof was met for the taxable years year year and year partnership purchased the securities for an tam-105543-06 investment purpose that was clearly stated in its articles of incorporation and offering memorandum and both taxpayer and exam agree that partnership’s activities were in fact limited to the stated investment purposes which did not constitute being engaged in trade_or_business exam also agreed that the investment use of the acquired securities was easily identifiable by the reduced turnover of the portfolio which was limited to dispositions of securities at maturity aggregate approach to the treatment of partnership assets in the rule formula the rule allocation formula is an asset-based allocation_ratio comprised of a fixed ratio of divided by a fraction determined as the average book_value of securities described in sec_1_864-4 numerator divided by the total average book_value of the total assets of the u s office including the securities described in sec_1 c ii b denominator the income gains and losses from the b securities are multiplied by the following formula ___________10 _____________________ average book_value of b securities book_value of total asset of u s office the resulting percentage from the formula is the percentage of income gain and loss from the securities described in paragraph b that is treated as eci taxpayer included its outside_basis in partnership in the rule formula as a surrogate for its share of partnership assets however taxpayer did not apportion its outside_basis in partnership to take account of the percent a portion attributable to treasury assets the rule contemplates that only securities as defined in sec_1 c v that are described in paragraph b may be included in the numerator of the formula the rule also does not provide for separate allocations of securities attributable to the u s office that are directly held and indirectly held through a partnership accordingly taxpayer’s distributive_share of assets from partnership must be combined with all of taxpayer’s u s office assets its distributive_share of securities described in paragraph b that are attributable to its u s office under the material_participation test must also be combined with taxpayer’s directly held b securities attributable to taxpayer’s u s office under the aggregate approach taxpayer’s portion of partnership’s total assets and its share of partnership’s b securities attributable to taxpayer’s u s office must be derived by multiplying the average balance of each by the percentage of taxpayer’s distributive_share of partnership’s total income taxpayer’s percentage distributive_share of partnership’s total income applies pro-rata to all of partnership’s assets for each tax_year year year and year the percentage distributive_share is derived tam-105543-06 for each year by dividing the amount of taxpayer’s distributive_share of income by the total amount of partnership income since the preferred equity shareholders receive a fixed amount of income each year and the partnership assets produce variable rates of income taxpayer’s percentage distributive_share will also vary in accordance with the residual amount of income allocated to taxpayer in each year such varied percentage increase or decrease is also applied to partnership’s assets to determine the amounts taxpayer must include in the numerator and denominator of the rule formula since all of partnership’s b securities were attributable to taxpayer’s u s office for the tax years year year and year taxpayer’s percentage distributive_share may be applied to all of partnership’s b securities and included in the numerator of the formula for those years this approach may require adjustment for any_tax year in which taxpayer’s distributive_share of income is not pro_rata with respect to all of the income of partnership summary taxpayer’s eci treatment of its distributive_share of income from partnership is tested under an aggregate approach because taxpayer is engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states and it operated and managed partnership through taxpayer’s u s office its distributive_share of income all of which is from investment securities is subject_to the material_participation test in sec_1_864-4 and not to the asset use or business activities tests the material_participation test is applied directly to partnership’s assets and not to taxpayer’s interest in partnership because taxpayer performed all of the material functions necessary to the acquisition of securities for partnership all of partnership’s securities are treated as attributable to taxpayer’s u s office with respect to taxpayer’s distributive_share of securities income under the eci rules in sec_1_864-4 taxpayer’s distributive_share of treasury income is treated as wholly eci in accordance with sec_1_864-4 the remainder of taxpayer’s distributive_share is income with respect to securities described in sec_1_864-4 and is income with respect to an investment activity of partnership that is eligible for allocation and apportionment under the rule taxpayer must apply its distributive_share percentage of partnership’s total income to the book_value of the partnership securities described in sec_1_864-4 and to the book_value of the total partnership securities to determine the pro-rata portions it must include in the numerator and denominator of the rule formula taxpayer may not include its eci portion of its outside_basis in partnership in the rule formula the entity approach applies to provide recognition of the amount of taxpayer’s distributive_share of income and the management service fees taxpayer earned for managing partnership and to establish taxpayer’s outside_basis in partnership for interest_expense allocation purposes under sec_1_882-5 and for branch_profits_tax purposes under sec_1_884-1 the apportionment between eci and non-eci of taxpayer’s outside_basis in partnership is determined under the same results obtained from the aggregate approach in determining taxpayer’s eci treatment of its distributive_share of income tam-105543-06 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
